        Case 1:21-cv-00369-SHR Document 13 Filed 03/11/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ONLINE MERCHANTS GUILD,                 )
                                        )
      Plaintiff,                        )
                                        )
vs.                                     )       No. 1:21-cv-00369-SHR
                                        )
C. DANIEL HASSELL,                      )
in his official capacity as             )
SECRETARY OF REVENUE,                   )
DEPARTMENT OF REVENUE,                  )
                                        )
      Defendant.                        )


    [Proposed] Order Granting the Online Merchants Guild’s Request for
 Expedited Consideration of its Motion for Temporary Restraining Order and
                          Preliminary Injunction


      Before the Court is the Online Merchants Guild’s Request for Expedited

Consideration of its Motion for Temporary Restraining Order and Preliminary

Injunction [Doc. 12]. For good cause shown, the request is GRANTED. The Court

will hold a telephonic hearing on the Guild’s request for a temporary restraining order

on _________.

      So ordered this __ day of March 2021.

                                                _____________________
                                                Hon. Sylvia H. Rambo
                                                Senior U.S. District Judge




                                            1
        Case 1:21-cv-00369-SHR Document 13 Filed 03/11/21 Page 2 of 2




                               Certificate of Service

      I hereby certify that I served the foregoing via the Court’s CM/ECF system

this 11th day of March 2021.

                                      s/ Aaron K. Block
                                      Aaron K. Block




                                         2
